Title: To John Adams from Philip Mazzei, 11 January 1788
From: Mazzei, Philip
To: Adams, John


          
            Stimmo: e Carmo: Signore,
            Parigi, 11. Gennaio 1788.
          
          È comparso alla luce un’elogio dell’Abate di Mably, scritto sotto gli auspici dei 2. vecchi Abati ben noti a Vostr’ Eccellenza, uno dei quali è (a mio giudizio) un gran birbone, e l’altro un buon coglione.1 Secondo il detto elogio, Vostr’ Eccellenza pregò l’Abate di Mably d’aver la bontà d’illuminare noi poveri ignoranti Americani su i principi di legislazione e d’amministrazione, e quando il suo liber culo comparve, V.S. disse ai due Abati “Questo libro farà la nostra felicità,

o la nostra vergogna. Se faremo quel che c’insegna, farà la nostra felicità: se non lo faremo, farà la nostra vergogna.” Due anni sono ebbi l’onore di scriverle, che gli abati avevano avuto la sfacciataggine di dire a me l’istessa cosa, ma non avrei creduto che avrebbero ardito di far’annunziare al Pubblico l’istesse audaci asserzioni, e di offrirsi a renderne testimonianza. Se Ella giudica proprio di contradire l’ardite e sfacciate menzogne, che io (se mi riguardassero) prenderei per calunnie, avrò cura di far’ inserire nei fogli pubblici tutto ciò che su tal particolare mi communicherà. In tal caso (per mettere in ridicolo la pretesa data commissione) sarebbe a proposito di citare quel che soleva dire Piron, cioè: “La gente prende le cose in oggi tanto alla lettera, che quando dico a qualcheduno Servitore umilmo:, temo sempre che il giorno dopo mi mandi la livrea fino a casa.”2
          Il Sigr: Pietro Molini, libraio in Londra, riceverà tra 4 o 6 giorni due esemplari del mio libro, per rimetterne uno a V. E., e l’altro al Col. Smith. Bramo con tutto il cuore che la qualità della materia possa corrispondere alla quantità.
          Pregandola dei miei rispettosi e sinceri ossequi alla sua degna Signora, ò l’onor di soscrivermi, / Di Vostra Eccellenza, / Devmo: ed Umilmo: Servitore
          
            Filippo Mazzei
          
          
            P. S. Be so Kind as to deliver the inclosed to our good friend Col. Smith.3
          
         
          TRANSLATION
          
            Most esteemed and dearest sir
            Paris, 11 January 1788
          
          A eulogy of the Abbé de Mably has come to light, written under the auspices of two old abbes well-known to your excellency, one of whom (in my judgment) is a great rogue, and the other a complete blockhead. According to said eulogy, your excellency begs the Abbé de Mably to have the goodness to illuminate us poor, ignorant Americans on the principles of legislation and administration, and when his worthless book appears, your excellency says to the two abbés, “This book will be either our happiness or our shame. If we do what it teaches us, it will be our happiness: if we do not do it, it will be our shame.” For two years I have had the honor to write to you that the abbés have had the brazenness to say the same thing to me, but I never believed that they would have dared to announce the same audacious assertions to the public, and present you as producing testimony for them. If you judge it appropriate to contradict the bold and impudent lies, that I (if they were about me) would take as slander, I will be sure to have everything that you communicate to me regarding this particular inserted into the public papers. In such a case (to show how ridiculous the

claim is) it would be worth citing what Piron used to say, that is, “People today take things to the letter so much so, that when I say to someone most humble servant, I am always afraid that the next day they will send their livery all the way to my house.”
          Mr. Pietro Molini, a bookseller in London, will receive two copies of my book in four to six days, one to send to your excellency, and the other to Colonel Smith. I hope with all my heart that the quality of the materials may correspond to the quantity.
          I beg you to send my most respectful and sincere regards to your worthy wife, and have the honor of signing myself, your excellency’s most devoted and most humble servant
          
            Filippo Mazzei
          
          
            P. S. Be so Kind as to deliver the inclosed to our good friend Col. Smith.
          
        